PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/402,556
Filing Date: 10 Jan 2017
Appellant(s): Brough, Chris



__________________
STEVEN L. HIGHLANDER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed JULY 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated AUGUST 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims with all claims being rejected over prior art:

To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

A.	Claims 1-6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LITTLE et al. (US 6709146 B1) in view of REITER (US 3659825).
The patent to LITTLE et al. discloses the recited mixer in at least Figures 1-17 including a cylindrical mixing chamber defined by 3, 4, 5 (col. 3, lines 4-10) for receiving materials to be mixed; a drive motor 15 for driving a shaft 2; the shaft 2 including shaft extensions 101’ or 104’ having tooth bases 3a, 200 and tooth faces 4a, 5a, 300 disposed on the tooth bases; the tooth faces being replaceable (col. 1, lines 51-58 and col. 2, lines 7-12); the tooth faces are disposed with respect to the shaft axis at various angles which may be from 5 to 85 degrees (col. 8, lines 47-51 and Figure 15).  LITTLE et al. does not disclose a replaceable liner in the mixing chamber.
REITER discloses a mixer in Figures 1-6 comprising a mixing chamber 11 with an inside surface 14; a replaceable liner piece 12 insertable into the chamber 11 therein; the liner piece 12 disposed intimately adjacent the inside surface 14. The inside surface of the liner 12 may include a non-smooth surface by virtue of the presence of parallel grooving located between ribs 20 or 20a as seen in Figures 3-6.


B.	Claims 1-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LITTLE et al. (US 6709146 B1) in view of HAHN (US 3752687).
The patent to LITTLE et al. discloses the recited subject matter substantially as claimed as noted in section (A) above but does not disclose a replaceable liner in the mixing chamber.
HAHN discloses a mixer (col. 1, lines 30-34 and col. 2, lines 13-19) having a mixing chamber 10 including inherently replaceable liner pieces 11 lining the interior wall of the mixing chamber. The liner pieces 11 present a textured (hard abrasive) surface (col. 3, lines 4-19).
HAHN teaches that the disclosed liner pieces 11 can be employed in other types of mixers (col. 3, lines 19-28 and col. 4, lines 41-46).  In light of this teaching in HAHN, it would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided the type of mixer in LITTLE et al. with a liner in the mixing chamber as taught by HAHN for the purposes of (a) protecting the mixing 

C.	Claims 1-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LITTLE et al. (US 6709146 B1) in view of (REITER (US 3659825) or HAHN (US 3752687)) and further in view of MARTIN (US 5395593).
Modified LITTLE et al. discloses a mixing chamber having a replaceable liner therein (the liner of REITER or HAHN as outlined in sections (A) and (B) above) but does not disclose the liner having an inside surface that is electropolished.   MARTIN teaches a mixer vessel 10 that includes a mixing chamber including an inside surface that is electropolished.  
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided the mixing chamber of LITTLE et al. with a liner as taught by REITER or HAHN for the reasons expressed above.  Moreover, it would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have provided said liner with an inside surface thereof that is electropolished as taught by MARTIN such that the mixer presents an electropolished inside surface that contacts substances in the mixer vessel to thereby render said vessel suitable for treating substances which must be kept clean and sterile (col. 1,  lines 60-65).

NEW GROUNDS OF REJECTION
	None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
The rejection of claims 1-11 under 35 U.S.C. 112, second paragraph  appearing in section (8) of the Final Rejection is withdrawn since claim 1 was amended to obviate this rejection.
The rejection of claims 1-6 and 8-9 under pre-AIA  35 U.S.C. 103(a) appearing in section (12) of the Final Rejection is withdrawn.
The rejection of claims 1-6 and 10 under pre-AIA  35 U.S.C. 103(a) appearing in section (14) of the Final Rejection is withdrawn.
The rejection of claims 1-10 under pre-AIA  35 U.S.C. 103(a) appearing in section (16) of the Final Rejection over DOLLINGER (US 4010001) is withdrawn since claim 7 has been cancelled.

(2) Response to Arguments
Appellant argues that the patent to Reiter is non-analogous art.  As Appellant  correctly explains, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  In this instance, Reiter is clearly a mixer and teaches the use of a replaceable liner in the mixing chamber of the mixer.  Thus, the Reiter reference is from the same field of endeavor as the claimed invention:  
Therefore,
the claimed invention = a mixer with a mixing chamber including a liner therein.
REITER = a mixer with a mixing chamber including a liner therein.
If this does not constitute the same field of endeavor (even if addressing a different problem), then matching fields of endeavor fail to exist.  Appellant’s viewpoint of what constitutes the same field of endeavor is much too restrictive and misfires as a compelling reason to reverse the rejection over 35 USC 103(a).
Although the broad claims are silent with regard to shear forces, drive motor horsepower, let alone the materials from which the claimed liner is formed, Appellant proclaims that the liners of Reiter and Hahn when combined with Little would fail or be damaged.  Appellant’s position on this point is considered to be speculative attorney's argument unsupported by objective technical evidence on the issue. Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  
Appellant also concludes that Reiter could not be combined with Little particularly “for one of skill in art of industrial or pharmaceutical polymer mixing”.  The claims are silent with regard to the terms “industrial”, “pharmaceutical”, or “polymer” and the scope .  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
All rejections over FR 2457717 are withdrawn, so the Examiner will not respond to any arguments related to this document.
Appellant argues that the Hahn patent does not meet the claimed invention over the issue of being replaceable.  The examiner maintains that the tiles or plates in the Hahn mixer are inherently replaceable.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  Although the tiles or plates in Hahn are cemented to surfaces of the mixer to protect said mixer from wear, said tiles or plates could indeed be removed via appropriate tools and methods when broken or worn.  There exists no disclosure in Hahn that the cemented tiles are permanently affixed to surfaces of the mixer and would necessarily preclude all known attempts of removal.  As the Examiner prepares this answer, he is viewing a large ceramic tile floor that has had several damaged tiles, each firmly cemented in place, readily removed with scraping and grinding tools and an KSR Int'l Co. v. Teleflex Inc., supra.  Thus, for the USPTO to conclude that the mixer in Hahn includes a liner formed of tiles or plates that are inherently capable of being removed from the mixer and replaced is well within the realm of legitimacy and common sense.
With regard to MARTIN, this reference is not relied upon for removable liners but rather for providing an inside surface of a mixing vessel (such as the surface of a liner facing the inside of the mixing chamber when installed therein) that presents a desirable electropolished surface.  By emphasizing that MARTIN does not have a removable liner instead of the relied upon electropolished aspect, Appellant is attacking the references individually rather than the combination of references.  In response to the arguments against these references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections are well-founded and should be sustained.

Respectfully submitted,
/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.